             Case 3:20-cv-05910-LB Document 14 Filed 08/27/20 Page 1 of 5




 1 MICHAEL W. BIEN – Cal. Bar No. 096891
   VAN SWEARINGEN – Cal. Bar No. 259809
 2 ALEXANDER GOURSE – Cal. Bar No. 321631
   AMY XU – Cal. Bar No. 330707
 3 ROSEN BIEN GALVAN & GRUNFELD LLP
   101 Mission Street, Sixth Floor
 4 San Francisco, California 94105-1738
   Telephone: (415) 433-6830
 5 Facsimile: (415) 433-7104
   Email:       mbien@rbgg.com
 6              vswearingen@rbgg.com
                agourse@rbgg.com
 7              axu@rbgg.com
 8 KELIANG (CLAY) ZHU – Cal. Bar No. 305509
   DEHENG LAW OFFICES PC
 9 7901 Stoneridge Drive #208
   Pleasanton, California 94588
10 Telephone: (925) 399-5856
   Facsimile: (925) 397-1976
11 Email:       czhu@dehengsv.com
12 ANGUS F. NI – Wash. Bar No. 53828*
   AFN LAW PLLC
13 502 Second Avenue, Suite 1400
   Seattle, Washington 98104
14 Telephone: (773) 543-3223
   Email:       angus@afnlegal.com
15 * Pro Hac Vice application forthcoming
16 Attorneys for Plaintiffs
17
18                                UNITED STATES DISTRICT COURT
19                 NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
20 U.S. WECHAT USERS ALLIANCE,                          Case No. 3:20-cv-05910-LB
   CHIHUO INC., BRENT COULTER,
21 FANGYI DUAN, JINNENG BAO,                            STIPULATED REQUEST FOR
   ELAINE PENG, and XIAO ZHANG,                         ORDER CHANGING TIME TO HEAR
22                                                      PLAINTIFFS’ MOTION FOR
             Plaintiffs,                                PRELIMINARY INJUNCTION AND
23       v.                                             TO ALLOW MEMORANDUM OF
                                                        POINTS AND AUTHORITIES IN
24 DONALD J. TRUMP, in his official                     EXCESS OF 25 PAGES; [PROPOSED]
   capacity as President of the United States,          ORDER
25 and WILBUR ROSS, in his official
   capacity as Secretary of Commerce,                   Judge: Hon. Laurel Beeler
26
                 Defendants.                            Trial Date:      None Set
27
28
     [3603429.5]                                                             Case No. 3:20-cv-05910-LB
             STIPULATED REQUEST FOR ORDER CHANGING TIME TO HEAR PLS.’ MOTION FOR PRELIM.
             INJUNCTION AND TO ALLOW MEM. OF P. & A. IN EXCESS OF 25 PAGES; [PROPOSED] ORDER
             Case 3:20-cv-05910-LB Document 14 Filed 08/27/20 Page 2 of 5




 1 TO THE COURT AND TO ALL PARTIES OF RECORD:
 2                 WHEREAS on August 6, 2020, President Donald Trump issued Executive Order
 3 13943 titled “Addressing the Threat Posed by WeChat, and Taking Additional Steps to
 4 Address the National Emergency with Respect to the Information and Communications
 5 Technology and Services Supply Chain” (“Executive Order”). 85 FR 48641 (Aug. 6,
 6 2020);
 7                 WHEREAS Plaintiffs filed their Complaint for Declaratory and Injunctive Relief on
 8 August 21, 2020 alleging, among other causes of action, violations of their rights under the
 9 First and Fifth Amendments to the Constitution and seeking, among other relief, an
10 injunction preliminarily and permanently enjoining Defendants from enforcing the
11 Executive Order to prohibit the use of WeChat in the United States by individual users,
12 businesses and groups, and preliminarily and permanently staying the implementation date
13 of any of the penalty provisions of Executive Order until a reasonable time after the
14 Secretary of Commerce promulgates definitions of “transactions” under the Executive
15 Order;
16                 WHEREAS Plaintiffs will file a Motion for Preliminary Injunction (the “Motion”)
17 on Friday, August 28, 2020;
18                 WHEREAS on August 26, 2020, the parties confirmed the Court’s availability for a
19 hearing on Plaintiffs’ Motion to be heard on an expedited basis, and the Court has set the
20 Preliminary Injunction Hearing for Thursday, September 17, 2020 at 9:30 a.m.;
21                 WHEREAS counsel for Plaintiffs and Defendants (the “Parties”) have met and
22 conferred and stipulate to an expedited briefing schedule for the Motion to allow the Court
23 an opportunity to rule on the Motion prior to September 20, 2020;
24                 WHEREAS, in light of the number and complexity of the issues implicated by
25 Plaintiffs’ claims, the broader historical context surrounding the issuance of the Executive
26 Order, as well as other relevant issues, the Parties respectfully ask to be afforded 40 pages
27 to present their arguments in support and in opposition to the Motion and 20 pages to
28 present argument in reply.
     [3603429.5]                                                             Case No. 3:20-cv-05910-LB
                                                   1
             STIPULATED REQUEST FOR ORDER CHANGING TIME TO HEAR PLS.’ MOTION FOR PRELIM.
             INJUNCTION AND TO ALLOW MEM. OF P. & A. IN EXCESS OF 25 PAGES; [PROPOSED] ORDER
             Case 3:20-cv-05910-LB Document 14 Filed 08/27/20 Page 3 of 5




 1                 Pursuant to Northern District Local Rule 6-2, Plaintiffs U.S. WECHAT USERS
 2 ALLIANCE, CHIHUO INC., BRENT COULTER, FANGYI DUAN, JINNENG BAO,
 3 ELAINE PENG, and XIAO ZHANG and Defendants DONALD J. TRUMP, in his official
 4 capacity as President of the United States, and WILBUR ROSS, in his official capacity as
 5 Secretary of Commerce, by and through their Counsel of Record, (the “parties”)
 6                 HEREBY STIPULATE AS FOLLOW:
 7                 1.    Plaintiffs’ Motion for Preliminary Injunction shall be filed on August 28,
 8 2020.
 9                 2.    Defendants’ Opposition shall be filed by September 8, 2020.
10                 3.    Plaintiffs’ Reply shall be filed by September 11, 2020.
11                 THE PARTIES FURTHER STIPULATE:
12                 4.    Plaintiffs may file a memorandum of points and authorities in support of
13 their Motion for Preliminary Injunction in excess of 25 pages but not to exceed 40 pages;
14 likewise, Defendants may file a memorandum of points and authorities in Opposition in
15 excess of 25 pages, not to exceed 40 pages, and Plaintiffs’ may file their Reply not to
16 exceed 20 pages.
17                 IT IS SO STIPULATED.
18
19 DATED: August 27, 2020                         Respectfully submitted,
20                                                ROSEN BIEN GALVAN & GRUNFELD LLP
21
                                                  By: /s/ Michael W. Bien
22                                                    Michael W. Bien
23
                                                  Attorneys for Plaintiffs
24
25 / / /
26 / / /
27 / / /
28 / / /
     [3603429.5]                                                             Case No. 3:20-cv-05910-LB
                                                   2
             STIPULATED REQUEST FOR ORDER CHANGING TIME TO HEAR PLS.’ MOTION FOR PRELIM.
             INJUNCTION AND TO ALLOW MEM. OF P. & A. IN EXCESS OF 25 PAGES; [PROPOSED] ORDER
             Case 3:20-cv-05910-LB Document 14 Filed 08/27/20 Page 4 of 5




 1 DATED: August 27, 2020                          Respectfully submitted,
 2                                                 ETHAN P. DAVIS
                                                   Acting Assistant Attorney General
 3
                                                   DIANE KELLEHER
 4                                                 Assistant Branch Director
 5
                                                   By: /s/ Serena M. Orloff
 6
                                                       Serena M. Orloff
 7                                                     Michael Drezner
                                                        Trial Attorneys
 8                                                      United States Department of Justice
                                                        Civil Division, Federal Programs Branch
 9                                                      1100 L Street NW
10                                                      Washington, D.C. 20005
                                                        Phone: (202) 305-0167
11                                                      Fax: (202) 616-8470
                                                        serena.m.orloff@usdoj.gov
12                                                      michael.l.drezner@usdoj.gov
13                                                      Stuart Robinson
14                                                      Trial Attorney
                                                        United States Department of Justice
15                                                      Civil Division, Federal Programs Branch
                                                        450 Golden Gate Avenue
16                                                      San Francisco, CA 94102
                                                        Phone: (415) 436-6635
17
                                                        Fax: (415) 436-6632
18                                                      stuart.j.robinson@usdoj.gov

19                                                 Attorneys for Defendants
20
21                                         FILER’S ATTESTATION
22                 As required by Local Rule 5-1, I, Michael W. Bien, attest that I obtained
23 concurrence in the filing of this document from Serena M. Orloff, and that I have
24 maintained records to support this concurrence.
25 DATED: August 27, 2020                             /s/ Michael W. Bien
                                                      Michael W. Bien
26
27 / / /
28 / / /
     [3603429.5]
                                                   3                         Case No. 3:20-cv-05910-LB
             STIPULATED REQUEST FOR ORDER CHANGING TIME TO HEAR PLS.’ MOTION FOR PRELIM.
             INJUNCTION AND TO ALLOW MEM. OF P. & A. IN EXCESS OF 25 PAGES; [PROPOSED] ORDER
             Case 3:20-cv-05910-LB Document 14 Filed 08/27/20 Page 5 of 5




 1                                           [PROPOSED] ORDER
 2                 Pursuant to the above Stipulation, and good cause appearing therefor,
 3                 IT IS HEREBY ORDERED that Plaintiffs’ Motion for Preliminary Injunction
 4 (“Motion”) shall be heard on September 17, 2020 at 9:30 a.m. Defendants’ opposition
 5 papers shall be filed and served no later than September 8, 2020. Any reply shall be filed
 6 and served no later than September 11, 2020.
 7                 IT IS FURTHER ORDERED Plaintiffs are granted leave to submit a brief in
 8 support of the Motion exceeding 25 pages, and will be allowed to submit a brief up to 40
 9 pages. Defendants are granted leave to submit a brief in opposition exceeding 25 pages,
10 and will be allowed to submit a brief up to 40 pages. Plaintiffs are granted leave to submit
11 a brief in reply exceeding 15 pages, and will be allowed to submit a brief up to 20 pages.
12                 IT IS SO ORDERED.
13
14 DATED: ____________, 2020
                                                     Honorable Laurel Beeler
15                                                   United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
     [3603429.5]                                                             Case No. 3:20-cv-05910-LB
                                                   4
             STIPULATED REQUEST FOR ORDER CHANGING TIME TO HEAR PLS.’ MOTION FOR PRELIM.
             INJUNCTION AND TO ALLOW MEM. OF P. & A. IN EXCESS OF 25 PAGES; [PROPOSED] ORDER
